947 F.2d 954
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Cliff L. GILES, Defendant-Appellant.
No. 91-2135.
United States Court of Appeals, Tenth Circuit.
Oct. 31, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner-Appellant Cliff Giles appeals a district court order denying a writ of habeas corpus filed pursuant to 28 U.S.C. § 2255.   On appeal, Giles argues that the district court abused its discretion in dismissing his § 2255 motion without first holding an evidentiary hearing.   Giles also asserts that the issues raised in his § 2255 motion entitle him to relief.   We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


3
Section 2255 requires the district court to conduct an evidentiary hearing "[u]nless the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief."  28 U.S.C. § 2255.   We review a decision of the district court denying an evidentiary hearing for abuse of discretion.   United States v. Barboa, 777 F.2d 1420, 1422 n. 2 (10th Cir.1985).   After carefully reviewing the record, we conclude that the district court did not abuse its discretion when it declined to hold an evidentiary hearing in this matter.


4
With regard to the claims Giles raises in his § 2255 motion, we affirm for substantially the reasons given by the magistrate and adopted by the district court.


5
AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3